Citation Nr: 1759441	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to April 3, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon, among others. 

This matter comes before the Board of Veteran's Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Although the record does not contain a timely substantive appeal for the issue of entitlement to a TDIU that was denied by the RO in September 2015, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board will consider the issue of a TDIU at this time as part and parcel of the claim for a higher disability rating for PTSD. 
	
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.  

The Veteran filed additional claims in a September 2017 VA Form 21-526EZ.  As these claims have not been adjudicated by the RO they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional development is necessary.  

A review of the evidence since the last September 2015 supplemental statement of the case (SSOC) demonstrates that new evidence has been associated with the claims file.  Specifically, VA obtained an additional PTSD examination in November 2017.  Further, additional VA treatment records have been associated with the claims file.  An additional SSOC must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 19.31 (2017).

Although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply to the Veteran's claim because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  This provision only applies to evidence submitted by the Veteran.  Therefore, the issue of entitlement to a higher rating for the Veteran's PTSD must be remanded to allow for AOJ consideration of the additional examination and VA treatment records.

In addition, because the Veteran's TDIU claim is inextricably intertwined with the increased rating claim, appellate consideration of entitlement to a TDIU is deferred pending resolution of the remaining claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

Review the additional evidence added to the record since the September 2015 supplemental statement of the case and readjudicate the claims on appeal, to include the claim for entitlement to a TDIU.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




